Citation Nr: 0427758	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension, for purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945.  He died in January 2002; the appellant is 
his niece.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 determination by the St. 
Paul, Minnesota Regional Office and Insurance Center (RO).  
This case was before the Board in March 2004 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.

2.  At the time of his death in January 2002, the veteran had 
a pending claim for nonservice connected pension benefits, to 
include a claim for special monthly pension (SMP) based on 
the need for the regular aid and attendance of another 
person. 

3.  In June 2002, the appellant submitted a claim for 
entitlement to accrued benefits based on the veteran's claim 
for VA nonservice-connected pension.  

4.  The veteran's net worth was in excess of the established 
limits for receipt of VA nonservice-connected pension 
benefits from 2001 to 2002.




CONCLUSION OF LAW

The requirements for entitlement to nonservice connected 
pension, for accrued benefits purposes, are not met.  38 
U.S.C.A. §§ 1521, 1543, 5121 (West 2002); 38 C.F.R. §§ 3.3, 
3.271, 3.272, 3.273, 3.274, 3.275, 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000 and is currently codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

With respect to the appellant's claim for accrued benefits, 
the Board notes that a substantially complete claim was 
received in June 2002 and initially adjudicated in July 2002.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In the case at hand, the RO has informed the appellant of the 
requirements for the benefit sought on appeal, the evidence 
and information currently of record, and the reasons for its 
determination by a statement of the case issued in February 
2003 and a letter dated in March 2004.  The RO then 
readjudicated the appeal in a supplemental statement of the 
case issued in June 2004.  The record does not reflect that 
the RO informed the appellant of the evidence and information 
necessary to substantiate the claim; however, no such notice 
was required in this case because all evidence and 
information relevant to the essentially legal issue on appeal 
was already contained in the claims file when the appellant's 
claim was filed and, as explained below, there is no evidence 
or information that could be obtained subsequent to the 
veteran's death to substantiate the claim for accrued 
benefits.  

In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.  Accordingly, 
the Board will address the merits of the claim.

II.  Factual Background

In November 2001, the veteran submitted a claim for 
nonservice-connected pension benefits.  The claim also 
included a claim for SMP based on the need for the regular 
aid and attendance of another person; the veteran indicated 
that he was a patient in a nursing home.  The veteran 
reported that he was 82 years old and had no dependents.  The 
veteran also reported $78,000 in assets in the form of a 
money market account.  He reported monthly income of $872 in 
Social Security benefits, $909.49 in U.S. Civil Service 
benefits, and $192.51 in other pension benefits, for total 
monthly income of $1,974.  In addition, he indicated that he 
would receive interest income of $2,400 during the next 12 
months.  The veteran also reported monthly medical expenses 
of $50 for Medicare and $4,117.40 for his nursing home.

In December 2001, the RO received a statement from the 
veteran's nursing home, which indicated that the veteran 
entered the nursing home in August 2001 because of physical 
or mental incapacity.  The cost of the nursing home per day 
was $135.37. 

A VA field examination report dated from December 2001 to 
January 2002 notes that the veteran was confined to a 
wheelchair or bedridden.  He was on a feeding tube and 
oxygen.  His diagnoses included Parkinson's disease, chronic 
obstructive pulmonary disease, residuals of cerebralvascular 
accident and dementia.  His prognosis was noted to be poor.

The field examination report also notes that the appellant 
had been appointed as the veteran's conservator.  The field 
examiner noted that the veteran's monthly income was $1,933 
($831 in Social Security benefits, $909.49 in pension and 
$192.51 from his deceased wife's annuity).  The field 
examiner also noted that the cost of the veteran's care was 
$4,117.50 per month.  The appellant reported that the balance 
in the veteran's money market account was $78,000; however, 
when she submitted copies of the veteran's recent financial 
statements, the assets listed exceeded $100,000.  
Specifically, an accounting statement for the period from 
November 2000 to November 2001 lists investments totaling 
$104,399.89 and a checking account balance of $339.52.  A 
bank statement dated in November 2001 lists a checking 
account balance of $5,172.80.  An investment statement dated 
in December 2001 notes a total portfolio value of $83,324.48.  
The VA field examiner stated that, even with the veteran's 
medical expenses, it was pretty clear that he exceeded the 
income and net worth limitations for VA pension.

The veteran died in January 2002.  Thereafter, in June 2002, 
the appellant submitted a claim for accrued benefits.

III.  Legal Criteria

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (2003).  (Parenthetically, the Board notes 
that a new revision to the law regarding accrued benefits 
claims, enacted by Congress and signed by the President as 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003.  It does not affect cases 
involving deaths prior to that time, such as this case.)

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R. § 3.1000(a)(1),(4).

Furthermore, basic entitlement to VA nonservice-connected 
pension benefits exists if the veteran had qualifying service 
(a veteran who served during wartime), is permanently and 
totally disabled from nonservice-connected disability, and 
has an annual income not in excess of the applicable maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 
U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. § 3.3(a)(3) (2003).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. 
3.272(g)(1)(iii).

Effective December 1, 2000, the MAPR for a veteran with no 
dependent was $9,304; the MAPR with no dependent at the aid 
and attendance rate was $15,524.  Effective December 1, 2001, 
the MAPR for a veteran with no dependent was $9,556; the MAPR 
for a veteran with no dependent at the aid and attendance 
rate was $15,945.  See 38 C.F.R. §§ 3.21, 3.23(a)(1); VA 
Manual M21-1, Part I, Appendix B.

Pension shall be denied or discontinued when the corpus of 
the estate of the veteran is such that under all the 
circumstances, including consideration of the annual income 
of the veteran, it is reasonable that some part of the corpus 
of such estate be consumed for the veteran's maintenance.  
38 C.F.R. § 3.274(a).

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b).  In determining whether some part of the 
claimant's estate shall be consumed for the claimant's 
maintenance, consideration will be given to the amount of the 
claimant's income, as well as whether the property can be 
readily converted into cash at no substantial sacrifice, the 
life expectancy of the claimant, the number of dependents and 
the potential rate of depletion of the assets.  38 C.F.R. § 
3.275(d).  



IV.  Analysis

At the outset, the Board notes that VA pension is not meant 
to be paid to those who are financially able to support 
themselves by utilizing a portion of the corpus of their 
estate to do so.  The limits to income and the value of a 
claimant's estate are necessary to assure that the integrity 
and intent of the pension program are preserved.

In the case at hand, the Board finds that the veteran had a 
net worth of more than $100,000 when considering his cash in 
the bank, money market account and investments that were 
reasonably available and could be consumed for his 
maintenance and expenses.  In accordance with the intent and 
purpose of the VA pension program, it is clear that the 
veteran had significant assets (and therefore, net worth) 
sufficient to assist in his maintenance, even considering his 
monthly medical expenses, especially in view of his age and 
life expectancy.  

Consequently, the Board concludes that the veteran's net 
worth was excessive for VA purposes and therefore constituted 
a bar to his receipt of VA nonservice connected pension 
benefits. 38 U.S.C.A. § 1543; 38 C.F.R. §§ 3.274, 3.275.  It 
follows, then, that the Board has no legal recourse but to 
deny the appellant's claim for accrued benefits.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).


						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to nonservice-connected pension, for purposes of 
accrued benefits, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



